Citation Nr: 9914329	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-02 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
cyst of flexor tendon, right great toe with excision of 
plantar fibromatosis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1972 to July 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


REMAND

Additional development is warranted prior to adjudication of 
this case.  The evidence of record does not provide the 
medical information necessary for the Board to render 
findings of medical fact regarding the degree of disability 
resulting from the veteran's service-connected right foot 
condition.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that Board must rely on independent medical 
evidence to support its findings and must not refute medical 
evidence in the record with its own unsubstantiated medical 
conclusions).  The veteran has not yet been afforded a VA 
examination to assess the current severity of this disability 
in connection with his claim for an increased rating.  The 
last examination the veteran underwent was in October 1994.  
Therefore, on remand the RO should afford the veteran an 
examination to access the current severity of his cyst of 
flexor tendon, right great toe with excision of plantar 
fibromatosis.  See Green v. Derwinski, 1 Vet. App. 121 (1991) 
(fulfillment of the statutory duty to assist "includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").

Also, it is noted that VA medical records dated in September 
1997 reflected a diagnosis that the veteran's flat feet were 
secondary to his plantar fasciectomy and fibroma excision.  
In the Board's view, this medical finding reasonably raises 
an inferred claim for secondary service connection under the 
provisions of 38 C.F.R. § 3.310 (1998).  The veteran's 
representative made reference to this finding and cited 
section 3.310 in the Form 646.  Accordingly, this claim is 
referred to the RO for appropriate development and 
adjudication on a de novo basis as it is a separate and 
distinct claim from the appealed issue listed on the title 
page.  On remand, the aforementioned requested compensation 
examination for evaluation of the right foot disability 
should include medical findings and opinion addressing 
whether the veteran's flat feet are proximately due to or the 
result of his service-connected right foot disability.

Additionally, the RO is advised that in light of recent 
caselaw dealing with claims for service connection based on 
the submission of "new and material evidence," the issue 
developed for appeal of service connection for flat feet 
should be readjudicated with consideration of the new 
judicial precedent.  Specifically, in the case of Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court 
of Appeals for the Federal Circuit (hereinafter "Federal 
Circuit") held that in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the U. S. Court of Appeals for Veterans Claims 
(the Court) impermissibly ignored the definition of 
"material evidence" adopted by VA under 38 C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
the holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.

Thus, the legal standard that remains valid, 38 C.F.R. 
§ 3.156(a), requires only that in order for new evidence to 
be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  On this point, the Court has recently stated that a 
review of the claim under the more flexible Hodge standard 
accords the veteran a less stringent "new and material" 
evidence threshold to overcome.  See Fossie v. West, 12 Vet. 
App. 1 (1998).

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the Court 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge, supra:  VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
Although prior to Hodge a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Court stated in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
reasonable-possibility-of-a-change-in-outcome prong of 
Colvin, supra.  There is no duty to assist in the absence of 
a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  Consequently, as this 
case remains in appellate status, and it is shown that the RO 
denied the claim on the basis of the now-invalidated Colvin 
standard, a remand to the agency of original jurisdiction is 
required for the purpose of readjudication of the veteran's 
new and material evidence claim pursuant to the holdings in 
Hodge, Elkins, Winters, supra.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991) (precedent decisions of the Court 
generally are given retroactive effect with regard to cases 
in which the administrative or judicial review process is not 
concluded).

Accordingly, the case is REMANDED for the following 
development by the RO:

1.  Schedule the veteran for an 
appropriate VA examination.  The claims 
folder and this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  

The examiner is asked to identify all 
residuals of the veteran's service-
connected cyst of flexor tendon, right 
great toe with excision of plantar 
fibromatosis.  The examiner should state 
whether the veteran has a scar on his 
right great toe that is painful on 
objective demonstration or if the scar is 
poorly nourished with repeated 
ulceration.  The examiner should also 
determine whether the veteran's service-
connected right foot condition is causing 
a loss or range of motion in his right 
great toe or his right ankle.

The examiner must also discuss whether 
there is evidence that the veteran has 
developed flat feet secondary to his 
service-connected right foot condition.  
If the veteran's flat feet are secondary 
to his service-connected right foot 
condition then the examiner should state 
whether the symptoms are relieved by built 
up shoe or arch support.  The examiner 
should also state whether and to what 
degree there is pain on manipulation, 
tenderness of the plantar area of the 
feet, swelling on use, characteristic 
callosities, or deformity of either foot.

The examiner should state to what extent 
the findings and conclusions are based on 
clinical findings on examination and a 
review of the medical records in the 
claims file as opposed to history provided 
by the veteran.  Any indications that the 
veteran's complaints are not in accord 
with physical findings on examination 
should be directly addressed and discussed 
in the examination report.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

2.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination 
does not include adequate responses to 
the specific opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1998); see 
also Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Following completion of the above, 
the RO must readjudicate the claims that 
remain in appellate status, as listed on 
the title page of this REMAND.  With 
regard to the new and material evidence 
issue, the RO's readjudication of this 
claim should be in accord with the 
judicial precedent in Hodge, Elkins, 
Winters, supra.  If the decision on any 
of the appealed claims remains adverse to 
the appellant, he and his representative 
should be furnished a supplemental 
statement of the case which provides 
adequate notice of all actions taken by 
the RO subsequent to the issuance of the 
March 1998 supplemental statement of the 
case.  The appellant must then be 
afforded an opportunity to reply thereto.

4.  The RO must develop and adjudicate 
the inferred claim of secondary service 
connection for flat feet, as alluded to 
above.  Notice of the RO's decision 
regarding this claim, to include notice 
of his appellate rights attaching thereto 
if the decision is in any way adverse to 
the veteran, should be furnished in 
accordance with established claims 
processing procedures.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant need take no action until otherwise notified, 
but he and/or his representative may furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


